DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The Amendment filed 10/20/2021 has been entered.  Claim 8 was cancelled.  Claims 1 – 7 and 9 – 10 remain pending in the application.   
The Applicant’s amendment has overcome each and every claim objection and 35 U.S.C. 112(b) rejection on record and they have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been fully considered but are not persuasive. 
Regarding the argument that Arold has a completely different structure and function than the presently claimed system”, as recited on Page 5 of the Remarks, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In the 35 U.S.C. 103 rejection below, Schaal is relied upon to teach each and every structural element.  Arold is only relied upon to teach that it is known in the art for first and second ducts to be different lengths.  Please see the rejection of Claim 1 below for further detail. 
Further, as recited below, the Arold reference does teach  structural elements recited in 
Regarding the argument that “Arold does not disclose or even contemplate first and second air channels of different lengths as a functionally relevant constructive choice for mixing existing airflow using a flow-ratio-controlling input flap”, as recited on Page 6 of the Remarks, the Arold reference is good for all it discloses, both in the specification and the figures.  As illustrated in Figure 1, the first/upper duct 18 is clearly and distinctly illustrated as a different length than the second/lower duct 22.  Further, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
Regarding the argument “one of ordinary skill in the art would not have any incentive to combine Schaal’s system with an incidental design aspect of Arold to arrive at the presently claimed system”, as recited on Page 6 of the Remarks, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.   As Schaal’s exiting airflow can be directed in the upward direction by adjusting the ratio of airflows, it is possible to achieve the advantage of indirect ventilation when the first/upper duct is shorter than the second/lower duct.  
Therefore, the rejection of Claim 1 is upheld.  The claims are not in condition for allowance. 
Applicant's newly amended claim limitations necessitated the new grounds of rejection presented 

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 10, recites “and the second airflow changes the direction of the exiting airflow,”.  There is insufficient antecedent basis for “the direction”. 
To overcome this objection, the Examiner recommends amending line 10 to recite “and the second airflow changes a direction of the exiting airflow,”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 7, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schaal (DE102016116356A1, English Machine Translation provided herein and relied upon below) in view of Arold (U.S. Patent No. 6,179,707).
Regarding Claim 1, Schaal shows (Figure 1):
An air vent (1), comprising:
a first air channel (upper duct 7 defined between the upper side of 6 and the upper wall of 3),
a second air channel (lower duct 7 defined between the lower side of 6 and the lower wall of 3),
an air regulating flap (10) pivotable around a flap axis (“the air guide flap 10 can be pivoted about a pivot axis parallel to the air divider 6”, Paragraph 0014) for adjusting a ratio (“by pivoting the air guide flap 10, a ratio of the air flows flowing through the two air ducts 7 is set”, Paragraph 0015) between a first airflow (airflow through the upper duct 7) through the first channel (the upper duct 7) and a second airflow (airflow through the lower duct 7) through the second air channel (the lower duct 7), wherein the air regulating flap (10) closes the first air channel (the upper duct 7) in a first position (end position in which the upper air duct 7 is completely blocked, see Paragraph 0014; this is the position of 10 illustrated in Figure 1) and the air regulating flap (10) closes the second air channel (the lower duct 7) in a second position (end position in which the lower air duct 7 is completely blocked by flap 10, see Paragraph 0014), wherein the first air channel (upper duct in 7) and the second air channel (lower duct in 7) are shaped and/or arranged (as illustrated in Figure 1; “due to the air channels 7 running obliquely towards each other towards the air outlet opening 5 of the air vent 1”, Page 5, lines 4-5; it is noted the “common air flow” recited on Page 5, line 6 is the collided/merged air stream) such that the first airflow (airflow through the upper duct 7) and the second airflow (airflow through the lower duct 7), after passing through (as illustrated by air flow arrows in Figure 1) the air vent (1), collide and form an exiting airflow (“common air flow, to which the air flows through the two air channels 7 combine in the flow direction after the air divider 6”, Page 4, Paragraph 0013, lines 5-6), wherein adjusting the ratio (“by pivoting the air guide flap 10, a ratio of the air flows flowing through the two air ducts 7 is set”, Paragraph 0015) between the first airflow (airflow through the upper duct 7) and the second airflow (airflow through the lower duct 
a plurality of first vanes (8 disposed in the upper duct 7) that are disposed at least partially in (as illustrated in Figure 1) the first air channel (the upper duct 7), wherein each of the first vanes (each individual 8) is pivotable around a first vane axis (pivot axis of the upper 8; “the slats 8 can be pivoted together about pivot axes perpendicular to the air divider 6”, Paragraph 0013), 
a plurality of second vanes (8 disposed in the lower duct 7) are disposed at least partially in (as illustrated in Figure 1) the second air channel (the lower duct 7), wherein each of the second vanes (each individual 8) is pivotable around a second vane axis (pivot axis of the lower 8; “the slats 8 can be pivoted together about pivot axes perpendicular to the air divider 6”, Paragraph 0013), and
a manipulator (adjusting mechanism, Paragraph 0018) coupled to (“the lamellae 8 and the air guide flap 10 can be controlled in a known manner by an adjusting mechanism, not shown, on the outside of the housing 3”, Paragraph 0018; therefore, because the adjusting mechanism controls the lamellae 8 and the air guide flap 10, the adjusting mechanism is coupled to the lamellae 8 and the air guide flap 10) the first vanes (8 disposed in the upper duct 7), the second vanes (8 disposed in the lower duct 7) and the air regulating flap (10) for adjusting (“the lamellae 8 and the air guide flap 10 can be controlled in a known manner by an adjusting mechanism, not shown, on the outside of the housing 3”, Paragraph 0018) 
However, Schaal lacks showing the first air channel and the second air channel are of different lengths.  
In the same field of endeavor of an air vent (13), Arold teaches (Figure 1):
An air vent (13) arranged in a dashboard (11), comprising a plurality of first vanes (22) in a first channel (18), a plurality of second vanes (21) in a second channel (17), and an air regulating flap (23), wherein 
the first channel (18) and the second channel (17) are of different lengths (due to the curvature of the dashboard 11, the length of channel 18 is shorter than the length of channel 17, as illustrated in Figure 1). 
Further, “this permits intensive indirect ventilation to the vehicle occupant compartment”, Col. 2, lines 1-5.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first air channel and the second air channel shown by Schaal such that the first air channel and the second air channel are of different lengths, as taught by Arold, to allow the air vent to be positioned along the curved portion of the dashboard to provide the benefit of intensive indirect ventilation to the vehicle occupant compartment.

Regarding Claim 5, Schaal shows (Figure 1):
The first vane axes (pivot axes of the upper 8; “the slats 8 can be pivoted together about pivot axes perpendicular to the air divider 6”, Paragraph 0013) and the second vane axes (pivot axis of the lower 8; “the slats 8 can be pivoted together about pivot axes perpendicular to the air divider 6”, Paragraph 0013) are parallel to each other (as illustrated 

Regarding Claim 6, Schaal shows (Figure 1):
The first vane axes (pivot axes of the upper 8; “the slats 8 can be pivoted together about pivot axes perpendicular to the air divider 6”, Paragraph 0013) lie in a first plane (the horizontal plane of the axes in the upper 8) and the second vane axes (pivot axis of the lower 8; “the slats 8 can be pivoted together about pivot axes perpendicular to the air divider 6”, Paragraph 0013) lie in a second plane (the horizontal plane of the axes in the lower 8), wherein the first plane (the horizontal plane of the axes in the upper 8) and the second plane (the horizontal plane of the axes in the lower 8) are different from one another (as illustrated in Figure 1, the horizontal plane of the pivot axes in the upper 8 is disposed above and spaced apart from the horizontal plane of the pivot axes in the lower 8). 

Regarding Claim 7, the combination of Schaal (Figure 1) and Arold (Figure 1) teaches:
The first vanes (Schaal: 8 disposed in the upper duct 7) are arranged closer than (Arold: as illustrated in Figure 1, first/upper vanes 22 is located closer to air regulating flap 24 than second/lower vanes 21, due to the fist duct 18 being shorter than the second duct 22; therefore, because in combination, Schaal’s first/upper duct is short than the second/lower duct, Schaal’s first vanes are closer to the air regulating flap than the second vanes) the second vanes (Schaal: 8 disposed in the lower duct 7) to the air regulating flap (Schaal: 10). 

Regarding Claim 9, Schaal shows (Figure 1):
The first air channel (upper duct 7 defined between the upper side of 6 and the upper wall of 3) and the second air channel (lower duct 7 defined between the lower side of 6 and the lower wall of 3) are connected to (as illustrated in Figure 1) an air inlet opening (4), the first vanes (8 disposed in the upper duct 7), and the second vanes (8 disposed in the lower duct 7).  Further, the air vent (1) is arranged in a dashboard (2) of a vehicle. 
However, Schaal lacks showing the first vanes are arranged closer to the air inlet opening than the second vanes.  
In the same field of endeavor of an air vent (13), Arold teaches (Figure 1):
An air vent (13) arranged in a dashboard (11), comprising a plurality of first vanes (22) in a first channel (18), a plurality of second vanes (21) in a second channel (17), and an air regulating flap (23), wherein 
the first channel (18) and the second channel (17) are connected to (as illustrated in Figure 1) an air inlet opening (the inlet of 19 at its connection to 14, as illustrated in Figure 1), and wherein
the first vanes (22) are arranged closet to (due to the curvature of the dashboard, 22 are arranged closer to the air inlet opening of 19 than 21, as illustrated in Figure 1) the air inlet opening (the inlet of 19 at its connection to 14, as illustrated in Figure 1) than the second vanes (21). 
Further, “this permits intensive indirect ventilation to the vehicle occupant compartment”, Col. 2, lines 1-5.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the first vanes and the second vanes shown by Schaal such that the first vanes are closer to the air inlet opening than the second vanes, as taught by Arold, to 

Regarding Claim 10, Schaal shows (Figure 1):
An air vent according to claim 1 (see the rejection of Claim 1 above), in combination with (as illustrated in Figure 1, air vent 1 is installed in dashboard 2) a vehicle interior trim part (2).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schaal (DE102016116356A1, English Machine Translation provided herein and relied upon below) and Arold (U.S. Patent No. 6,179,707), as recited in Claim 1 above, further in view of Doi et al. (U.S. Patent No. 5,186,387).
Regarding Claim 2, Schaal shows (Figure 1): 
The first vanes (8 disposed in the upper duct 7), the second vanes (8 disposed in the lower duct 7) and the manipulator (adjusting mechanism, Paragraph 0018). Schaal further recites “the lamellae 8 and the air guide flap 10 can be controlled in a known manner by an adjusting mechanism, not shown, on the outside of the housing 3” in Paragraph 0018.
However, Schaal lacks showing a coupling member that connects the first vanes and the second vanes to the manipulator, wherein a first end of the coupling member is connected to the first vanes, an intermediate piece of the coupling member is connected to the second vanes, and a second end of the coupling member opposite the first end is connected to the manipulator.
In the same field of endeavor of an air vent (air vent illustrated in Figures 3 and 4), Doi teaches (Figures 3 and 4):
It is known for a plurality of first vanes (the set of 56 on the left side, as illustrated in Figure 4), a plurality of second vanes (the set of 56 on the right side, as illustrated in Figure 4), and a manipulator (51) to be coupled by a coupling member (58), wherein a first end (the left end of 58, as illustrated in Figure 4) of the coupling member (58) is connected to (as illustrated in Figure 4) the first vanes (the set of 56 on the left side, as illustrated in Figure 4), an intermediate piece (the middle portion of 58, as illustrated in Figure 4) of the coupling member (58) is connected to (as illustrated in Figure 4) the second vanes (the set of 56 on the right side, as illustrated in Figure 4), and a second end (the right end of 58, as illustrated in Figure 4) of the coupling member (58) opposite the first end (the left end of 58, as illustrated in Figure 4) is connected to (as illustrated in Figure 4) the manipulator (51).
Schaal teaches the manipulator is connected to and controls the pivoting of the first vanes and the second vanes, but does not specifically illustrate components that connect the first vanes and second vanes to the manipulator.  Doi teaches it is known to use a coupling member to connect the first vanes, second vanes, and manipulator together, wherein the first vanes are coupled to the coupling member at one end, the second vanes are coupled in the intermediate portion, and the manipulator is coupled at the second end.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect the first vanes, second vanes, and manipulator shown by Schaal using a coupling member, as taught by Doi, to provide accurate control over the rotation of the first vanes and second vanes by the manipulator.  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Schaal (DE102016116356A1, English Machine Translation provided herein and relied upon below) and Arold .
Regarding Claim 3, Schaal shows (Figure 1): 
The manipulator (adjusting mechanism, Paragraph 0018) and the air regulating flap (10).  Schaal further recites “the lamellae 8 and the air guide flap 10 can be controlled in a known manner by an adjusting mechanism, not shown, on the outside of the housing 3” in Paragraph 0018.
However, Schaal lacks showing a coupling rod which is arranged between the manipulator and the air regulating flap and is connected thereto. 
In the same field of endeavor of an air vent (air vent illustrated in Figure 3), Yang teaches (Figures 3 and 6):
It is known for a coupling rod (70) to be arranged between (as illustrated in Figure 6) a manipulator (60) and an air regulating flap (90a) and connected thereto (as illustrated in Figure 6, 70 is connected to 60 via 66 and 60 is connected to 90A via 80a).
Schaal teaches the manipulator is connected to and controls the pivoting of the air regulating flap, but does not specifically illustrate components that connect the manipulator and the air regulating flap.  Yang teaches it is known to use a coupling rod to connect the manipulator and the air regulating flap together.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect the manipulator and the air regulating device shown by Schaal using a coupling rod, as taught by Doi, to provide accurate control over the rotation of the air regulating flap by the manipulator.  

Regarding Claim 4, Yang teaches (Figures 3 and 6):
A first lever arm (80a) and a second lever arm (66), wherein the first lever arm (80a) is rigidly coupled to (via 82a) the air regulating flap (90a) and is coupled articulatedly (via 74a) to the coupling rod (70), wherein the second lever arm (66) is rigidly connected (as illustrated in Figure 6, 66 is rigidly connected to 60) to the manipulator (60) and is coupled articulatedly (via 68) to the coupling rod (70). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
02/08/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762